                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 GARY W. NORMAN,                                      )
                                                      )
                                Plaintiff,            )
                                                      )
                      v.                              )    Case No. 6:19-03295-CV-RK
                                                      )
 THE CENTRAL TRUST BANK INC., et                      )
 al.,                                                 )
                                                      )
                                Defendants.           )
                                              ORDER
       Before the Court is Plaintiff’s motion seeking the recusal of the undersigned. (Doc. 93.)
Although the motion is difficult to decipher, Plaintiff appears to maintain that the undersigned
should recuse because the Court has not yet ruled on pending motions, which Plaintiff presumes
is because the undersigned has received threats from non-party political “forces” if she does not
rule in favor of Defendants.
       First, the Court has now issued an order ruling on all other pending motions in this case.
Second, the Court has neither received any threats nor perceives Plaintiff’s reference to threats as
serious.   Rivera v. United States, 89 Cr. 346 (SWK), 2001 U.S. Dist. LEXIS 8842, at *5
(S.D.N.Y. June 28, 2001) (threats directed to the judge were too vague to be taken seriously and
did not cause the Court to stray from its normal procedures”). Cf. United States v. Greenspan, 26
F.3d 1001, 1007 (10th Cir. 1994) (judge should have recused because the judge clearly took threat
by defendant seriously and chose to accelerate court procedures). Moreover, given Plaintiff’s
express attacks questioning the legitimacy of courts and the government, there is no reason to
believe that any other judge who might inherit this case after a recusal would not be subject to the
same or similar threats as Plaintiff has suggested the undersigned faces. See Te-Ta-Ma Truth
Found. v. World Church of the Creator, 246 F. Supp. 2d 980, 991 (N.D. Ill. 2003) (a party should
not be allowed to intimidate a judge off the case).
       After careful consideration, Plaintiff’s motion for recusal (Doc. 93) is DENIED based on
a review of the record and given that Plaintiff has failed to allege facts demonstrating an
extrajudicial source or prejudice as required under 28 U.S.C. § 144 or 28 U.S.C. § 455.
       IT IS SO ORDERED.

                                            s/ Roseann A. Ketchmark
                                            ROSEANN A. KETCHMARK, JUDGE
                                            UNITED STATES DISTRICT COURT

DATED: November 8, 2019




                                                2
